Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Double Patenting

A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of prior U.S. Patent No. 10736086.  This is a double patenting rejection.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 7, 13 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9350485.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1, 7, 13 and 19 of the instant application merely broaden the scope of the claims 1-4 of the Patent by replacing a frequency block/blocks with resource block/blocks. Such a change is deemed obvious in broadening the scope of the patent claims.
Claims 1, 3, 4, 7, 9, 10, 13, 15, 16, 19, 21 and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7 and 10 of U.S. Patent No. 9386574.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1, 7, 13 and 19 of the instant application merely broaden the scope of the claims 1, 4, 7 and 10 of the Patent by replacing a frequency block/blocks with resource block/blocks. Such a change is deemed obvious in broadening the scope of the patent claims.
Claims 3, 9, 15 and 21 correspond to patent claim 2.
Claims 4, 10, 16 and 22 correspond to patent claim 3.

Claims 1, 3-7, 9-13, 15-19 and 21-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 11 and 16 of 9668256.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1, 7, 13 and 19 of the instant application merely broaden the scope of the claims 1, 6, 11 and 16 of the Patent by replacing a frequency block/blocks with resource block/blocks. Such a change is deemed obvious in broadening the scope of the patent claims.
Claims 3-6, 9-12, 15-18 and 21-24 correspond to patent claims 2-5.

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9713130.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1, 7, 13 and 19 differ from patent claims 1, 7, 13 and 19 in that present claims discloses transmitting/receiving a downlink control signal including resource allocation type information and uplink resource allocation information at once while patent claims discloses transmitting/receiving a downlink control signal at different times.  Such a change is deemed obvious to one having ordinary skill in the art at the time the invention was made.

Claims 2-6, 8-12, 14-18 and 20-24 correspond to patent claims 2-6, 8-12, 14-18 and 20-24.

s 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10182423.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1-24 of Patent No.10182423 contain every elements of claims 1-24 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/HONG S CHO/Primary Examiner, Art Unit 2467